Citation Nr: 1503292	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder. 

2.  Entitlement to service connection for depression, to include as secondary to a back disorder. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus, to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claim was subsequently transferred to the RO in Roanoke, Virginia.

A hearing was held before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is of record.  During the hearing, the Veteran and his representative withdrew the appeal as to certain issues, as detailed in the findings below.  

A review of Virtual VA reveals additional VA treatment records that have been reviewed by the RO and documents that are duplicative of those in the paper claims file, with the exception of the November 2014 hearing transcript.  The Veterans Benefits Management System (VBMS) does not contain any documents.  

The merits of the claim for service connection for type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  During the November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative withdrew the appeal of the issues of whether new and material evidence has been received to reopen a claim for service connection for a back disorder and of entitlement to service connection for depression.

2.  In a June 2007 rating decision, the RO denied service connection for type II diabetes mellitus.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

3.  The evidence received since the June 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for type II diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran and his representative as to the request to reopen a claim of entitlement to service connection for a back injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal by the Veteran and his representative as to the claim for service connection for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The June 2007 rating decision, which denied service connection for type II diabetes mellitus, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

4.  The evidence received subsequent to the June 2007 rating decision is new and material, and the claim for service connection for type II diabetes mellitus, to include as due to herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In the present case, during the November 2014 hearing, the Veteran and his authorized representative withdrew the appeal for the issues of whether new and material evidence has been received to reopen a claim for service connection for a back disorder and of entitlement to service connection for depression.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and these issues are dismissed.



II.  Diabetes Mellitus

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The RO previously considered and denied the Veteran's claim for service connection for type II diabetes mellitus, to include as due to herbicide exposure, in a June 2007 rating decision.  In that decision, the RO found that the Veteran's diabetes mellitus did not manifest in service or within one year thereafter.  It was also determined that evidence did not establish herbicide exposure.  

The Veteran was informed of the June 2007 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  He also did not submit new and material evidence within one year of that decision.  Therefore, the June 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran later submitted a statement in October 2008 indicating that he disagreed with the June 2007 rating decision, which was received well after the one-year appeal period.  Therefore, the RO notified the Veteran that his untimely disagreement was considered a request to reopen the previously denied claim for entitlement to service connection for type II diabetes mellitus.  

The evidence received since the June 2007 rating decision includes written submissions from the Veteran and his wife regarding the circumstances and effects of his alleged herbicide exposure.  Moreover, the Veteran testified at the November 2014 hearing that he was exposed to herbicide agents from aircraft returning from an herbicide spraying mission in the Korean DMZ during his nine month TDY at Itazuke Air Base, Japan in 1968.  See Board transcript at 5-7. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513, (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for type II diabetes mellitus, to include as due to herbicide exposure.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

The appeal for the issue of whether new and material evidence has been received to reopen the claim for service connection for a back disorder is dismissed.

The appeal for the issue of entitlement to service connection for depression is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is reopened. 


REMAND

The Veteran has contended that his type II diabetes mellitus is the result of his exposure to Agent Orange while serving nine months at Itazuke Air Base, Japan.  He referenced the Pueblo Incident in January 1968 and April 5, 1968, as dates during which he was stationed at Itazuke Air Base.  Notably, the Veteran does not assert that he had any service in Vietnam, Thailand, or the Korean DMZ.  

Specifically, the Veteran testified at the November 2014 hearing that, on April 5, 1968, planes returning from the Korean DMZ sprayed herbicide agents over Itazuke Air base.  He stated that he was sprayed directly from aircraft flying overhead as he performed his duties as a field and fuel specialist.  See Board Hearing Transcript at 4-7.  The Veteran also testified that he noticed that his clothes were wet and smelled heavily of chemicals immediately after the spraying.  Moreover, the foliage around the base turned brown and died off. 

The Board finds that additional evidence should be sought to determine whether the Veteran had herbicide exposure.  In particular, the AOJ should verify the Veteran' duty assignments, to include his temporary duty at Itazuke Air Base, Japan.  The AOJ should also attempt to confirm whether aircraft headed to or returning from the Korean DMZ sprayed herbicide agents over Itazuke Air Base in April 1968.  

The Veteran's representative has requested that the Board attempt to acquire aircraft manifests and flight plans, demonstrating that, in April 1968, certain aircraft sprayed herbicides over Itazuke Air Base, en route to or returning from the Korean DMZ.  The representative identified the United States Air Force Mobility Command, the Air Force Institute of History, and the National Museum of the United States Air Force as possible sources of this information.  See Board Hearing Transcript at 12.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, including those from the VA Medical Center Hampton, Virginia, dated from January 2013 to the present.

2.  The AOJ should contact the service department and appropriate records custodian, to include the National Personnel Records Center (NPRC) or other appropriate repository of records and request the Veteran's complete service personnel records, to include any records corresponding to a temporary tour of duty in Japan in 1968.

3.  The AOJ should attempt to verify whether herbicide agents were used at Itazuke Air Base in Japan in January 1968 and April 1968.  

If possible, the AOJ should seek to
secure aircraft manifests and flight plans of aircraft flying over the Korean DMZ on or around April 5, 1968.  The Veteran's representative has requested the search for these records include the United States Air Force Mobility Command, the Air Force Institute of History, and the National Museum of the United States Air Force.

If these records cannot be obtained after reasonable efforts have been made, the AOJ should document in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the failure to obtain the records and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


